ICJ_034_Interhandel_CHE_USA_1959-03-21_JUD_01_PO_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE L’'INTERHANDEL
(SUISSE c. ÉTATS-UNIS D’AMERIQUE)
(EXCEPTIONS PRÉLIMINAIRES)

ARRÊT DU 21 MARS 1959

1959

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

INTERHANDEL CASE
(SWITZERLAND v. UNITED STATES OF AMERICA)
(PRELIMINARY OBJECTIONS)

JUDGMENT OF MARCH 21st, 1959
Le présent arrêt doit être cité comme suit:

« Affaire de l’Interhandel,
Arrêt du 21 mars 1959: C. I. J. Recueil 1959, p. 6.»

This Judgment should be cited as follows:

“Interhandel Case,
Judgment of March 21st, 1959: I.C.J. Reports 1959, p. 6.”

 

N° de vente: 205
Sales number

 

 

 
1959
Le 2r mars
Rôle général
n° 34

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1959

2% Mars 1959

AFFAIRE DE L’INTERHANDEL
(SUISSE c. ÉTATS-UNIS D’AMERIQUE)
(EXCEPTIONS PRÉLIMINAIRES)

Déclarations d'acceptation de la juridiction obligatoire de la Cour.
— Réserve ratione temporis relative à la date à laquelle le différend
a pris naissance. — Fonctionnement du principe de réciprocité. —
Compétence nationale des Etats-Unis et portée de la réserve b) de
leur déclaration d'acceptation de la juridiction obligatoire de la Cour.
— Application de la règle de l'épuisement des recours internes.

ARRÊT

Présents: M. KLAESTAD, Président; M: ZAFRULLA KHAN, Vice-
Président; MM. BASDEVANT, HACKWORTH, WINIARSKI,
-BADAWI, ARMAND-UGON, KOJEVNIKOV, Sir Hersch
LAUTERPACHT, MM. MorENo QUINTANA, CORDOVA,
WELLINGTON Koo, SPIROPOULOS, Sir Percy SPENDER,
Juges; M. Carry, Juge ad hoc; M. GARNIER-COIGNET,

Greffier adjoint.
7 AFFAIRE DE L’INTERHANDEL (ARRÊT DU 21 II 59)
En l'affaire de I’ Interhandel,

entre
la Confédération suisse,
représentée par
M. Georges Sauser-Hall, professeur honoraire des Universités de
Genève et de Neuchâtel,

comme agent,

et par

M. Paul Guggenheim, professeur à la faculté de droit de l’Uni-
versité de Genève et à l’Institut universitaire de hautes
études internationales,

comme co-agent,

assistés de

M. Henri Thévenaz, professeur de droit international à l’Uni-
versité de Neuchâtel,

comme conseil et expert,

et de

M. Michael Gelzer, docteur en droit,

M. Hans Miesch, docteur en droit, premier secrétaire d’ambas-
sade,

comme experts,

ei
les États-Unis d'Amérique,
représentés par
l’'Honorable Loftus Becker, conseiller juridique du Département
d'État,
comme agent,
assisté de

M. Stanley D. Metzger, conseiller juridique adjoint pour les
affaires économiques au Département d’État,

M. Sidney B. Jacoby, professeur de droit à l’Université de
Georgetown,

comme conseils,

La Cour,
ainsi composée,
vend Varrét suivant:

Le 2 octobre 1957, l’ambassadeur de la Confédération suisse aux
Pays-Bas a remis au Greffier une requéte portant la date du
ret octobre et introduisant devant la Cour une instance concernant
le différend surgi entre la Confédération suisse et les Etats-Unis

5
8 AFFAIRE DE L’INTERHANDEL (ARRÊT DU 21I III 59)

d'Amérique au sujet de la restitution demandée par la Suisse aux
États-Unis des avoirs de la Société internationale pour partici-
pations industrielles et commerciales S. A. (Interhandel).

La requête, qui invoque l’article 36, paragraphe 2, du Statut
et l'acceptation de la juridiction obligatoire de la Cour par les
États-Unis d'Amérique le 26 août 1946 et par la Suisse le 28
juillet 1948, a, conformément à l’article 40, paragraphe 2, du Statut,
été communiquée au Gouvernement des États-Unis d'Amérique.
Conformément au paragraphe 3 du même article, les autres Mem-
bres des Nations Unies ainsi que les États non membres admis à
ester en justice devant la Cour en ont été informés.

Les délais pour le dépôt du mémoire et du contre-mémoire ont
été fixés par ordonnance de la Cour du 24 octobre 1957 puis proro-
gés à la demande des Parties par ordonnance du 15 janvier 1958.
Le mémoire du Gouvernement suisse a été déposé dans le délai
fixé par cette ordonnance. Dans le délai fixé pour le dépôt du contre-
mémoire, le Gouvernement des États-Unis d'Amérique a présenté
des exceptions préliminaires 4 la compétence de la Cour. Le 26 juin
1958, une ordonnance, constatant que la procédure sur le fond
était suspendue en vertu des dispositions de l’article 62 du Règle-
ment de la Cour, a accordé au Gouvernement suisse un délai expi-
rant le 22 septembre 1958 pour présenter un exposé écrit contenant
ses observations et conclusions sur les exceptions préliminaires.
A cette date, l’exposé écrit a été déposé et l'affaire s’est trouvée
en état pour ce qui est des exceptions préliminaires.

En application de l’article 31, paragraphe 2, du Statut, le Gouver-
nement suisse, ne comptant pas sur le siège un juge de sa nationa-
lité, a désigné M. Paul Carry, professeur de droit commercial à
l'Université de Genève, pour siéger dans la présente affaire en qua-
lité de juge ad hoc.

Des audiences ont été tenues les 5, 6, 8, 10, II, 12, 14 et
17 novembre 1958 durant lesquelles ont été entendus, en leurs plai-
doiries et réponses, pour le Gouvernement des États-Unis d’Amé-
rique: Honorable Loftus Becker; pour le Gouvernement suisse:
MM. Sauser-Hall et Guggenheim.

Au cours de la procédure écrite et orale, les conclusions ci-après
ont été prises par les Parties:

Au nom du Gouvernement de la Confédération suisse, dans la
requéte:

« Plaise 4 la Cour:

Communiquer la présente requéte introductive d’instance au
Gouvernement des Etats-Unis d’Amérique, conformément 4
l’article 40, chiffre 2, du Statut de la Cour;
9 AFFAIRE DE L'INTERHANDEL (ARRÊT DU 21 III 59)

Dire et juger, tant en présence qu’en l'absence dudit Gouver-
nement, après avoir examiné les thèses des Parties,

I. que le Gouvernement des États-Unis d'Amérique est tenu de
restituer les avoirs de la Société internationale pour parti-
cipations industrielles et commerciales S. A. (Interhandel) à
cette société;

2. subsidiairement que le différend est de nature à être soumis
à la juridiction, à Varbitrage ou à la conciliation dans les
conditions qu’il appartiendra à la Cour de déterminer.

Le Conseil fédéral suisse se réserve en outre le droit de com-
pléter et de modifier ses conclusions. »

Au nom de ce même Gouvernement, dans le mémoire:
« Plaise à la Cour de dire et juger:

A. Conclusions principales

I. que le Gouvernement des Etats-Unis d’Amérique est tenu de
restituer les avoirs de la Société internationale pour partici-
pations industrielles et commerciales S. A. (Interhandel) ;

2. subsidiairement, qu’au cas où la Cour ne considérerait pas
que la preuve a été apportée du caractére non-ennemi des
avoirs de la Société internationale pour participations indus-
trielles et commerciales S. A. (Interhandel), il y a lieu de
désigner un expert choisi par la Cour, conformément à l'ar-
ticle 50 de son Statut, auquel incomberait la mission

a) d’examiner les documents mis par l’Interhandel à la dispo-
sition des tribunaux américains,

b) d'examiner les dossiers et les livres de comptes de la
banque Sturzenegger dont le Ministére public de la Confé-
dération suisse a ordonné le séquestre le 15 juin 1950, mais
avec la réserve que l’expert ne devra faire état dans son
expertise que des documents se rapportant à l'affaire de
l’'Interhandel et devra observer le secret le plus absolu sur
les documents de la banque Sturzenegger, ses clients et
d’autres personnes physiques ou morales, s’ils n’ont aucune
incidence sur l’affaire pendante devant la Cour,

en vue de permettre 4 la Cour de déterminer le caractére
ennemi ou non-ennemi des avoirs de l’Interhandel dans la
General Antline and Film Corporation.

B. Conclusions subsidiaives pour le cas où la Cour rejetteratt la
demande suisse d’examiner le différend quant au fond

1. a) que la Cour est compétente pour décider si le différend est
de nature 4 étre soumis soit au tribunal arbitral prévu a
l’article VI de l’Accord de Washington de 1946, soit au
Io

4.

Le

AFFAIRE DE L’INTERHANDEL (ARRÊT DU 21 III 59)

tribunal arbitral prévu dans le Traité d'arbitrage et de
conciliation entre la Suisse et les Etats-Unis du 16 février

1937;

b) qu’en cas de réponse affirmative sous la conclusion a) est
compétent pour l'examen du différend soit le tribunal
arbitral prévu dans l'Accord de Washington, soit le tribunal
prévu dans le Traité d’arbitrage et de conciliation de 1931,
et que le choix de l’un ou de l’autre tribunal appartient
à l’État demandeur;

. subsidiairement:

a) que la Cour est compétente pour décider si le différend est
de nature à être soumis au tribunal arbitral prévu à I’ar-
ticle VI de l’Accord de Washington de 1940;

5) en cas de réponse affirmative sous la conclusion a) que ce
tribunal est compétent pour examiner le différend;

. plus subsidiairement:

a) que la Cour est compétente pour décider si le différend est
de nature à être soumis au tribunal arbitral prévu par le
Traité d’arbitrage et de conciliation de 1931 entre la
Confédération suisse et les Etats-Unis d’Amerique;

b) en cas de réponse affirmative sous la conclusion 4) que ce
tribunal est compétent pour examiner le différend;

tout a fait subsidiairement:

que le différend entre la Confédération suisse et les Etats-
Unis d’Amérique doit être soumis à l’examen de la Com-
mission permanente de conciliation prévue aux articles II-
IV du Traité d’arbitrage et de conciliation de 1931.

Conseil fédéral suisse se réserve en outre le droit de complé-

ter et de modifier les conclusions qui précèdent. »

Au nom du Gouvernement des États-Unis d'Amérique, dans les
exceptions préliminaires:

« Plaise à la Cour dire et juger:

(I)

Première exception préliminaire

qu’elle est incompétente pour connaître ou décider des ques-
tions soulevées par la requête et le mémoire du Gouvernement
suisse, pour le motif que le différend s’est élevé avant le
26 août 1946, date à laquelle l'acceptation de la juridiction
obligatoire de la Cour par les États-Unis est entrée en vi-
gueur;

Deuxième exception préliminaire

qu'elle est incompétente pour connaître ou décider des ques-

tions soulevées par la requête et le mémoire du Gouverne-
ment suisse, pour le motif que le différend s’est élevé avant
It

AFFAIRE DE L’INTERHANDEL (ARRÊT DU 21 III 59)

le 28 juillet 1948, date à laquelle l’acceptation de la juri-
diction obligatoire de la Cour par les Etats-Unis est devenue
obligatoire pour les Etats-Unis à l’égard de la Suisse;

Troisième exception préliminaire

qu'elle est incompétente pour connaître ou décider des ques-
tions soulevées par la requête et le mémoire du Gouver-
nement suisse, pour le motif que l'Interhandel, dont le
Gouvernement suisse épouse la cause, n’a pas épuisé les
recours internes dont il disposait devant les tribunaux des
Etats-Unis;

Quatrième exception préliminaire

a) qu’elle est incompétente pour connaître ou décider de
toutes les questions soulevées par la requête ou le mémoire
du Gouvernement suisse, concernant la vente ou la dispo-
sition des actions sous séquestre de la General Aniline and
Film Corporation (y compris la transmission d’un titre
valable et incontestable à toute personne physique ou
morale), pour le motif que cette vente ou disposition a
été définie par les Etats-Unis d'Amérique, conformément
au paragraphe b) des réserves attachées par les Etats-Unis
à l’acceptation de la juridiction de la Cour, comme rele-
vant essentiellement de la compétence. nationale des
États-Unis; et

b) qu'elle est incompétente pour connaître ou décider de
toute question soulevée par la requête ou le mémoire du
Gouvernement suisse concernant la saisie et la rétention
des actions sous séquestre de la General Aniline and Film
Corporation, pour le motif que ces mesures relèvent, selon
le droit international, de la compétence nationale des
États-Unis.

Les États-Unis d'Amérique se réservent le droit de compléter
ou d’amender les conclusions qui précèdent et, en général, de
soumettre à la Cour tout nouvel argument juridique. »

Au nom du Gouvernement suisse, dans ses observations et con-
clusions sur les exceptions préliminaires :

« Plaise à la Cour de dire et juger:

I.

de rejeter la premiére exception préliminaire des Etats-Unis
d’Amérique;

. de rejeter la deuxième exception préliminaire des Etats-Unis

d'Amérique;

. soit de rejeter, soit de joindre au fond la troisième exception

préliminaire des États-Unis d'Amérique;

. soit de rejeter, soit de joindre au fond l'exception prélimi-

naire 4 a) des Etats-Unis d'Amérique;
soit de rejeter, soit de joindre au fond l'exception prélimi-
naire 4 b) des États-Unis d'Amérique.
12 AFFAIRE DE L’INTERHANDEL (ARRÊT DU 21 III 59)

Le Conseil fédéral suisse maintient et confirme les conclusions
principales et les conclusions subsidiaires telles qu’elles ont été
formulées aux pages 67 et 68 du mémoire de la Confédération
suisse du 3 mars 1958.

Le Conseil fédéral suisse complète ses conclusions principales
par la conclusion subsidiaire suivante:

Le Conseil fédéral suisse demande à la Cour de déclarer que
les biens, droits et intérêts que la Société internationale pour
participations industrielles et commerciales S. A. (Interhandel)
possède dans la General Aniline and Film Corporation ont le
caractère de biens non-ennemis (suisses), et en conséquence de
déclarer qu’en refusant de restituer lesdits avoirs, le Gouver-
nement des États-Unis d'Amérique viole l’article IV, para-
graphe 1, de l'Accord de Washington du 25 mai 1946 et les
obligations découlant pour lui des règles générales du droit
des gens.

Le Conseil fédéral suisse se réserve en outre le droit de com-
pléter et de modifier les conclusions qui précèdent. »

Au nom de ce même Gouvernement, conclusions déposées au
Greffe le 3 novembre 1958:

«A. Conclusions principales

1. que le Gouvernement des Etats-Unis d'Amérique est tenu de
restituer les avoirs de la Société internationale pour partici-
pations industrielles et commerciales S. A. (Interhandel) ;

2. subsidiairement, qu’au cas où la Cour ne considérerait pas
que la preuve a été apportée du caractére non-ennemi des
avoirs de la Société internationale pour participations indus-
trielles et commerciales S. A. (Interhandel), il y a lieu de
désigner un expert choisi par la Cour, conformément à l’ar-
ticle 50 de son Statut, auquel incomberait la mission:

a) d'examiner les documents mis par l’Interhandel à la dispo-
sition des tribunaux américains,

b) d'examiner les dossiers et les livres de comptes de la banque
Sturzenegger dont le Ministére public de la Confédération
suisse a ordonné le séquestre le 15 juin 1950, mais avec la
réserve que l'expert ne devra faire état dans son expertise

ue des documents se rapportant à l'affaire de l’Inter-
handel et devra observer le secret le plus absolu sur les
documents de la banque Sturzenegger, ses clients et d’autres
personnes physiques ou morales, s’ils n’ont aucune inci-
dence sur l'affaire pendante devant la Cour,

en vue de permettre à la Cour de déterminer le caractère
ennemi ou non-ennemi des avoirs de l’Interhandel dans la
General Aniline and Film Corporation.

B. Conclusion principale subsidiaire

Le Conseil fédéral suisse demande à la Cour de déclarer que les
biens, droits et intérêts que la Société internationale pour par-

IO
13

II

AFFAIRE DE L’INTERHANDEL (ARRÊT DU 2I II 59)

ticipations industrielles et commerciales S. A. (Interhandel) pos-
sède dans la General Aniline and Film Corporation ont le caractère
de biens non-ennemis (suisses), et en conséquence de déclarer
qu’en refusant de restituer lesdits avoirs, le Gouvernement des
Etats-Unis va à l'encontre de la décision du 5 janvier 1948 de
l'Autorité suisse de recours fondée sur l’Accord de Washington et
viole l’article IV, paragraphe 1, de l'Accord de Washington du
25 mai 1946 et les obligations découlant pour lui des règles géné-
rales du droit des gens.

C. Conclusions se rapportant aux conclusions du Gouvernement
des Etats-Unis à la suite de ses exceptions préliminaires

1. de rejeter la première exception préliminaire des États-Unis
d'Amérique ;
2. de rejeter la deuxième exception préliminaire des États-Unis;

3. soit de rejeter, soit de joindre au fond la troisième exception
préliminaire des États-Unis d'Amérique;

4. soit de rejeter, soit de joindre au fond l'exception prélimi-
naire 4 a) des Etats-Unis d'Amérique;
soit de rejeter, soit de joindre au fond l'exception prélimi-
naire 4 b) des Etats-Unis d'Amérique;

Subsidiairement

dans le cas où la Cour donnerait suite à l’une ou l’autre des
exceptions préliminaires des États-Unis d'Amérique, de se
déclarer en tout cas compétente pour décider si les Etats-Unis
d'Amérique sont tenus de soumettre le différend relatif à la
validité de la réclamation du Gouvernement suisse, soit à la
procédure arbitrale prévue à l’article VI de l'Accord de Washing-
ton de 1946, soit au tribunal arbitral prévu dans le Traité
d'arbitrage et de conciliation de 1931, soit à la Commission de
conciliation prévue par le même traité et de fixer la suite de
la procédure.

D. Conclusions de fond pour le cas où la Cour donnerait suite à
l'une ou l'autre des exceptions préliminaires des Etats-Unis
d'Amérique et accepterait de se déclarer compétente conformé-
ment à la conclusion subsidiaire sous C

1. Dire que les Etats-Unis d'Amérique sont tenus de soumettre
l'examen du différend soit à la procédure arbitrale de l’Ac-
cord de Washington, soit au tribunal prévu dans le Traité
d'arbitrage et de conciliation de 1931, et que le choix de
l’un ou de l’autre tribunal appartient à l'État demandeur.

2. Subsidiairement :
que les États-Unis d'Amérique sont tenus de soumettre le
différend à la procédure arbitrale prévue à l’article VI de
l'Accord de Washington de 1946.
14 AFFAIRE DE L’INTERHANDEL (ARRÊT DU 21 III 59)

3. Plus subsidiairement :
que les Etats-Unis d'Amérique sont tenus de soumettre le
différend au tribunal arbitral prévu dans le Traité d'arbitrage
et de conciliation de r93r entre la Confédération suisse et
les Etats-Unis d'Amérique.

4. Tout à fait subsidrairement :
que les Etats-Unis d’Amérique sont tenus de soumettre le
différend à l’examen de la Commission permanente de conci-
liation prévue aux articles II-IV du Traité d'arbitrage et de
conciliation de 1931. »

A l'audience du 6 novembre 1958, l'agent du Gouvernement des
États-Unis d'Amérique a confirmé les conclusions énoncées dans
les exceptions préliminaires.

De son côté, l'agent du Gouvernement suisse a repris à l’au-
dience du 12 novembre 1958 les conclusions par lui déposées le
3 novembre, tout en se réservant le droit de les modifier après
avoir entendu les explications qui seraient présentées au nom du
Gouvernement des Etats-Unis d'Amérique.

A l'audience du 14 novembre 1958, l'agent du Gouvernement des
États-Unis d’ Amérique a confirmé et maintenu ses conclusions anté-
rieures tout en insistant sur le fait que les exceptions préliminaires
visaient toutes les conclusions, tant subsidiaires que principales,
présentées au nom du Gouvernement suisse.

Enfin, à l'audience du 17 novembre 1958, Vagent du Gouverne-
ment suisse a maintenu les conclusions par lui déposées au Greffe le
3 novembre 1958, qui ont ainsi acquis le caractère de conclusions
finales.

ok
* *

Les déclarations par lesquelles les Parties ont accepté la juri-
diction obligatoire de la Cour sont les suivantes:

Déclaration des Etats-Unis d'Amérique du 14 août 1946 (en
vigueur depuis le 26 août 1946):

«Nous, Harry S. Truman, Président des États-Unis, décla-
rons au nom des États-Unis d'Amérique, en application de l'ar-
ticle 36, paragraphe 2, du Statut de la Cour internationale de Justice
et en conformité avec la résolution adoptée, en date du 2 août 1946,
par le Sénat des États-Unis d'Amérique (par un vote des deux-
tiers des sénateurs présents), que les États-Unis d'Amérique recon-
naissent comme obligatoire de plein droit et sans convention
spéciale, à l'égard de tout autre État acceptant la même obligation,
la juridiction de la Cour internationale de Justice sur tous les
différends d'ordre juridique qui s’éléveront à l’avenir et ayant
pour objet:

a) l'interprétation d’un traité;

12
15

AFFAIRE DE L’INTERHANDEL (ARRÊT DU 2I III 59)

b) tout point de droit international;

c) la réalité de tout fait qui, s’il est établi, constituerait la
violation d’un engagement international;

d) la nature ou l'étendue de la réparation due pour la rupture
d'un engagement international;

sous la réserve que cette déclaration ne s’applique pas:

a) aux différends dont la solution est confiée par les parties à
d’autres tribunaux, en vertu d’accords déja existants ou qui
pourront être conclus a l’avenir; ou

6) aux différends relatifs à des questions relevant essentiellement
de la compétence nationale des États-Unis d'Amérique, telle
qu'elle est fixée par les Etats-Unis d'Amérique; ou

c) aux différends résultant d’un traité multilatéral, à moins
que x) toutes les parties au traité que la décision concerne
soient également parties à l'affaire soumise à la Cour, ou
que 2) les Etats-Unis d'Amérique acceptent expressément la
compétence de la Cour; et

sous la réserve enfin que cette déclaration demeure en vigueur pour
une durée de cing ans et qu'elle reste en vigueur de plein droit
jusqu'à l'expiration d’un délai de six mois à compter de la date
où notification est donnée à l'intention d’y mettre fin. »

Déclaration de la Suisse du 6 juillet 1048 (en vigueur depuis le

28 juillet 1948):

« Le Conseil fédéral suisse, dûment autorisé à cet effet par un
arrêté fédéral pris le 12 mars 1948 par l’Assemblée fédérale de la
Confédération suisse et entré en vigueur le 17 juin 1948,

Déclare par les présentes que la Confédération suisse reconnaît
comme obligatoire de plein droit et sans convention spéciale, à
‘égard de tout autre État acceptant la même obligation, la juri-
diction de la Cour internationale de Justice sur tous les différends
d'ordre juridique ayant pour objet:

a) l'interprétation d’un traité;

b) tout point de droit international;

c) la réalité de tout fait qui, s’il était établi, constituerait la

violation d’un engagement international;

ad) la nature ou l'étendue de la réparation due pour la rupture

d'un engagement international.

Cette déclaration, qui est fondée sur l’article 36 du Statut de
la Cour internationale de Justice, portera effet dès la date à
laquelle la Confédération suisse sera devenue partie à ce Statut
et aussi longtemps qu'elle n’aura pas été abrogée moyennant un
préavis d’un an.»

*
* *

La présente instance ne vise que les exceptions préliminaires

soulevées par le Gouvernement des Etats-Unis d'Amérique. Il

13
16 AFFAIRE DE L’INTERHANDEL (ARRÊT DU 21 HI 59)

convient néanmoins d'exposer brièvement les faits et les circons-
tances tels qu’ils ont été allégués par les Parties et qui sont à
l'origine du présent différend.

Par ses décisions du 16 février et du 24 avril 1942, fondées sur le
Trading with the Enemy Act du 6 octobre 1917 modifié, le Gouver-
nement des États-Unis mit sous séquestre la presque-totalité des
actions de la société enregistrée aux États-Unis General Aniline
and Film Corporation (appelée en abrégé GAF), pour le motif que
ces actions appartenaient en réalité à la société J. G. Farbenindustrie
de Francfort ou que la GAF était sous une forme ou sous une autre
contrôlée par cette société ennemie.

Ii n’est pas contesté que jusqu’en 1940 l’7. G. Farben contrôlait la
GAF par l'intermédiaire de la Société internationale pour entre-
prises chimiques S. A. (I. G. Chemie) inscrite au registre du com-
merce du canton de Bâle-Ville en 1928. Cependant, d’après les
allégations du Gouvernement suisse, les liens entre la société alle-
mande J. G. Farben et la société suisse 1. G. Chemie furent définiti-
vement dénoués par la résiliation du contrat d'option et de garantie
de dividende, résiliation intervenue en juin 1940, donc bien avant
l'entrée en guerre des Etats-Unis. La société suisse prit le nom de
Société internationale pour participations industrielles et commer-
ciales S.A. (en abrégé: Interhandel); l’article 2 de ses statuts,
modifiés en 1940, la définit comme suit: « L’entreprise constitue
une société holding. Elle a pour but la participation aux entreprises
industrielles et commerciales de toute nature, en particulier dans
le domaine chimique, en Suisse et à l’étranger, à l’exclusion des
affaires bancaires ainsi que de l’achat et de la vente professionnelle
des papiers valeurs.» Le poste le plus important de l'actif de
VInterhandel consiste dans sa participation à la GAF. Environ
75% des actions À dela GAF et la totalité de ses actions B en circula-
tion appartiendraient à l’Interhandel. Une grande partie, environ
90%, de ces actions et une somme d’environ x 800 000 dollars se
trouvent sous séquestre du Gouvernement des États-Unis.

Vers la fin de la guerre, en vertu d’un accord provisoire entre la
Suisse, les États-Unis d'Amérique, la France et le Royaume-Uni,
les biens en Suisse appartenant à des Allemands en Allemagne
furent bloqués (arrêté du Conseil fédéral du 16 février 1945).
L'Office suisse de compensation fut chargé de la recherche en
Suisse des avoirs appartenant à des Allemands ou par eux contrôlés.
Au cours de ces investigations, la question du caractère de l’Inter-
handel fut posée maïs, à la suite d’une expertise effectuée en juin
et juillet 1945, l'Office, tenant pour démontré que l’Interhandel
s'était libéré de ses liens de dépendance à l'égard de la société
allemande, ne jugea pas nécessaire de procéder au blocage de ses
biens.

De son côté, le Gouvernement des États-Unis, estimant que
VInterhandel était toujours contrôlé par I'l. G. Farben, poursuivait
ses recherches en vue d’en découvrir la preuve. Dans ces conditions,

14
17 AFFAIRE DE L’INTERHANDEL (ARRÊT DU 21 III 59)

le Département fédéral de l'Économie publique et le Département
politique fédéral donnèrent à l'Office suisse de compensation
l’ordre de bloquer provisoirement les avoirs de l’Interhandel, ce
qui fut fait le 30 octobre 1945. L'Office procéda alors à une deuxième
expertise (novembre 1945-février 1946) qui le conduisit au
même résultat que la première.

Le 25 mai 1946, un accord fut conclu entre les trois Puissances
alliées et la Suisse (Accord de Washington). Par une des dispositions
de cet Accord, la Suisse s’engageait à poursuivre les recherches et à
liquider les biens allemands en Suisse. C’est l'Office de compensation
qui fut «chargé de rechercher, prendre possession et liquider les
biens allemands » (Accord, Annexe, II, A), en collaboration avec
une Commission mixte «composée d’un représentant de chacun
des quatre gouvernements » (Annexe, II, B). L’Accord règle les
détails de cette collaboration (Annexe, II, C, D, E, F) et dispose
‘qu’en cas de désaccord entre la Commission mixte et l'Office de
compensation, ou si la partie en cause le désire, l’affaire pourra
être soumise, dans le délai d’un mois, à une Autorité suisse de
recours qui sera composée de trois membres et présidée par un juge.
« La décision de l'Office de compensation ou, selon le cas, de l’Auto-
rité suisse de recours, sera définitive » (Annexe, III). Toutefois, en
cas de désaccord avec l'Autorité suisse de recours portant sur
certains points déterminés, «les trois Gouvernements alliés pour-
ront, dans le délai d’un mois, soumettre le différend ... à un
Tribunal arbitral » (Annexe, ITT).

L’Accord de Washington dispose d’autre part:

«Article IV, paragraphe x.

Le Gouvernement des Etats-Unis débloquera les avoirs suisses
aux Etats-Unis. La procédure nécessaire sera fixée sans délai.

Article VI.

S'il devait s'élever des divergences d'opinion au sujet de l’ap-
plication ou de l'interprétation du présent accord et si ces di-
vergences ne pouvaient étre résolues autrement, il serait fait appel
à l’arbitrage. »

Après la conclusion de Accord de Washington, les discussions
au sujet de l’Interhandel entre l'Office suisse de compensation et
la Commission mixte, ainsi qu’entre les représentants de la Suisse et
des Etats-Unis, se poursuivirent sans aboutir 4 une conclusion
acceptée par les deux parties. L’Office, tout en se déclarant prét a
examiner toute preuve qui lui serait soumise du caractére allemand
de l’Interhandel, s’en tenait aux résultats de ses deux expertises;
la Commission mixte contestait ces résultats et continuait ses

15
18 AFFAIRE DE L’INTERHANDEL (ARRÊT DU 21 III 59)

recherches. Par décision du 5 janvier 1948, rendue sur recours de
l’Interhandel, l'Autorité suisse de recours annula le blocage avec
effet rétroactif. Elle avait invité la Commission mixte à participer
à la procédure, mais celle-ci avait décliné l'invitation. Cette ques-
tion ne fut pas soumise à l'arbitrage prévu par l'Accord de Washing-
ton.

Dans ces conditions, le Gouvernement suisse s’estima autorisé à
considérer la décision de l'Autorité suisse de recours comme défini-
tive, ayant force de chose jugée à l'égard des Puissances parties à
l'Accord de Washington. En conséquence, dans une note du 4 mai
1948 au Département d’ État, la Légation de Suisse à Washington
invoqua cette décision et l’Accord de Washington pour demander au
Gouvernement des Etats-Unis de restituer à l’Interhandel les avoirs
séquestrés aux États-Unis. Le 26 juillet 1948, le Département
d’État rejeta cette demande, soutenant que la décision de l'Autorité
suisse de recours était sans effet al égard des avoirs séquestrés aux
États-Unis et réclamés par l’Z. G. Chemie. Le 7 septembre 1948,
dans une note au Département d'État, la Légation de Suisse à
Washington, s'appuyant toujours sur son interprétation de l'Accord
de Washington, maintint que la décision de l’Autorité suisse de
recours reconnaissant à l’Interhandel le caractère de société suisse
avait force de droit pour les signataires de cet Accord. Elle exprimait
l'espoir qu’en conséquence le Gouvernement des Etats-Unis libé-
rerait les avoirs de l’Interhandel aux Etats-Unis, faute de quoi le
Gouvernement suisse devrait soumettre la question a la procédure
d’arbitrage prévue par l’article VI de l’Accord de Washington.
Le 12 octobre 1948, le Département d’État répondait à cette com-

munication en maintenant ses vues antérieures touchant l’inappli-
cabilité de la décision de l'Autorité suisse de recours à des biens
séquestrés aux États-Unis. Il ajoutait que la loi des États-Unis
concernant la saisie et la disposition de biens ennemis autorisait
les étrangers non ennemis à demander la restitution des biens
séquestrés et à porter leur demande devant les tribunaux. Le 21 oc-
tobre 1048, l’Interhandel, se prévalant des dispositions du Tvad-
ing with the Enemy Act, introduisait une instance devant la United
States District Court for the District of Columbia. La discussion directe
entre les deux Gouvernements se trouva alors interrompue jusqu’au
9 avril 1953, date à laquelle le Gouvernement suisse a adressé au
Gouvernement des États-Unis une note qui exprimait des doutes
quant à la procédure appliquée aux Etat-Unis dans l'affaire de l’Inter-
handel, déclarait que cette procédure aboutissait à une impasse
et proposait des négociations en vue d’une solution satisfaisante.

Jusqu’ en 1957, le procès engagé. devant les tribunaux des États-
Unis n’a fait que peu de progrès sur le fond. L’Interhandel, bien
qu'ayant produit un grand nombre des documents exigés, ne les
a pas produits tous; il a invoqué que la production de certains
documents était interdite par les autorités suisses comme constituant
le délit prévu par l’article 273 du code pénal suisse et la violation

16
19 AFFAIRE DE L’INTERHANDEL (ARRÊT DU 21 III 59)

du secret bancaire (article 47 de la loi fédérale du 8 novembre 1934).
L'action de l’Interhandel a fait l’objet de plusieurs appels devant
les tribunaux des États-Unis et l’aide-mémoire joint à la note du
Département d’État du 11 janvier 1937 au ministre de Suisse
déclarait que l’Interhandel avait définitivement été débouté de son
action. C'est alors que le Gouvernement suisse a adressé à la Cour,
le 2 octobre 1957, la requête introduisant la présente instance. Ce-
pendant, les affirmations de la note du 11 janvier 1957 quant au
rejet définitif de la demande de l’Interhandel se sont avérées
prématurées, comme la Cour aura l’occasion de le constater en exa-
minant la troisième exception des Etats-Unis.

Comme il a été indiqué, l'échange de notes au sujet de l’Interhan-
del qui avait eu lieu en 1948 a été repris en 1953. Par sa note du
9 avril 1953, la Légation de Suisse à Washington suggéra la voie
des négociations entre les deux Gouvernements, qui permettrait
de trouver à l’amiable une solution juste et pratique du problème
de l’Interhandel; ces suggestions furent reprises dans les notes des
ret décembre 1954 et 1 mars 1955; elles n’ont pas été accueillies
par le Département d’État. Enfin, la note suisse du 9 août 1956
formula des propositions en vue du règlement du différend soit
par la voie d'arbitrage ou de conciliation prévue par le Traité entre
la Suisse et les Etats-Unis du 16 février 1931, soit par la voie d’ ar-
bitrage prévue dans l’Accord de Washington. Cette tentative n’a
pas rencontré l’approbation du Gouvernement des États-Unis
qui l’a déclinée dans sa note déjà mentionnée du II janvier 1957.

* * *

L’objet de la demande, tel qu’il a été précisé dans les conclusions
finales présentées au nom du Gouvernement suisse et abstraction
faite de certains énoncés de caractére subsidiaire et qui peuvent
être laissés de côté pour le moment, s’analyse essentiellement en
deux propositions:

1) à titre principal, il est demandé a la Cour de dire et juger que le
Gouvernement des Etats-Unis est tenu de restituer les avoirs
de la Société internationale pour participations industrielles et
commerciales S. A. (Interhandel) ;

2) a titre subsidiaire, il est demandé a la Cour de dire et juger que
les Etats-Unis sont tenus de soumettre le différend à l’arbitrage
ou à la procédure de conciliation suivant certaines modalités
qu’énoncent les conclusions en ligne principale, puis subsidiaire.

Le Gouvernement des États-Unis a présenté quatre exceptions
préliminaires qui s’opposent à ce que la Cour connaisse des demandes
du Gouvernement suisse. Avant de procéder à l'examen des excep-
tions, la Cour doit porter son attention sur la demande formulée

17
20 AFFAIRE DE L’INTERHANDEL (ARRÊT DU 21 III 59)

pour la première fois dans les observations et conclusions du Gou-
vernement suisse et qui est ainsi conçue:

« Le Conseil fédéral suisse demande à la Cour de déclarer que
les biens, droits et intérêts que la Société internationale pour
participations industrielles et commerciales S. A. (Interhandel)
possède dans la General Aniline and Film Corporation ont le
caractère de biens non-ennemis (suisses), et en conséquence de
déclarer qu'en refusant de restituer lesdits avoirs, le Gouvernement
des États-Unis d'Amérique viole l’article IV, paragraphe 1, de
l'Accord de Washington du 25 mai 1946 et les obligations découlant
pour lui des régles générales du droit des gens. »

Dans ses conclusions finales déposées au Greffe le 3 novembre
1958, le Gouvernement suisse donne de cette demande I’explication
suivante:

«Le Gouvernement suisse, aprés avoir examiné les exceptions
préliminaires des Etats-Unis d’Amérique, est arrivé 4 la conclusion
que ces derniéres entrainent la modification de ses propres con-
clusions principales et subsidiaires dont la teneur suit. »

Cependant, la demande en question, qualifiée de «conclusion
principale subsidiaire », ne constitue pas une simple modification;
elle constitue une nouvelle demande portant sur le fond du différend.
Or, l’article 62, paragraphe 3, du Règlement de la Cour est formel:

« Dès réception par le Greffier de l’acte introductif de l’excep-
tion, la procédure sur le fond est suspendue. »

En conséquence, la nouvelle conclusion suisse visant une demande
de jugement déclaratoire et présentée après la suspension de la
procédure sur le fond ne peut pas être examinée par la Cour au
stade actuel de la procédure.

* *

Première exception préliminaire

La première exception du Gouvernement des États-Unis tend à
faire déclarer que la Cour n’est pas compétente pour le motif que le
différend actuel s’est élevé avant le 26 août 1946, date à laquelle
l'acceptation de la juridiction obligatoire de la Cour par les Etats-
Unis est entrée en vigueur. En effet, la déclaration des États-Unis
se rapporte aux différends d'ordre juridique «qui s’éléveront à
l'avenir ». Le Gouvernement des Etats-Unis soutient que le diffé-
rend remonte au moins au milieu de l’année 1945 et que des opinions
divergentes sur le caractère de l’Interhandel ont été échangées entre
les autorités américaines et suisses à plusieurs reprises avant le
26 août 1946.

18
ai AFFAIRE DE L’INTERHANDEL (ARRÊT DU 21 III 59)

La Cour rappelle que l’objet du présent litige est indiqué dans
la requête aussi bien que dans la conclusion finale principale du
Gouvernement suisse qui tend à la restitution à l’Interhandel des
avoirs séquestrés aux Etats-Unis. L'examen du dossier permet
d'établir qu'une demande à cet effet a été formulée par la Suisse
pour la première fois dans la note de la Légation de Suisse à Washing-
ton en date du 4 mai 1948. La réponse négative, que le Département
d'État qualifie d'opinion définitive, est du 26 juillet 1948. Deux
autres notes échangées bientôt après (les 7 septembre et 12 octobre
de la même année) confirment que les opinions divergentes des deux
Gouvernements ont eu pour objet un problème de droit nettement
défini, à savoir la restitution des avoirs de l’Interhandel aux Etats-
Unis, et que les négociations à ce sujet sont rapidement arrivées à
une impasse. Ainsi, le différend soumis actuellement à la Cour se
situe au 26 juillet 1948, date de la première réponse négative que le
Gouvernement des États-Unis présente comme son opinion défi-
nitive consistant à rejeter la demande de restitution des avoirs. Par
conséquent, le différend s’est élevé postérieurement à la date del’en-
trée en vigueur de la déclaration des États-Unis.

Pendant la période indiquée par le Gouvernement des États-Unis
(années 1945 et 1946), les échanges de vues entre les autorités suisses
d’un côté et ailiées, en premier lieu américaines, de l’autre, avaient
trait à la recherche, au blocage et à la liquidation des biens et
intérêts allemands en Suisse; la question du caractère suisse ou alle-
mand de l’Interhandel a fait l'objet d’investigations et d'échanges
d'opinions en vue d’une décision sur le sort des avoirs de cette
société en Suisse. C’est seulement après que la décision de l’Autorité
suisse de recours du 5 janvier 1948 reconnaissant définitivement le
caractère non-ennemi des avoirs de l’Interhandel et mettant fin en
conséquence au blocage provisoire de ces avoirs en Suisse eût acquis,
dans l'opinion du Gouvernement fédéral, force de chose jugée que ce
Gouvernement a adressé pour la première fois aux États-Unis sa
réclamation tendant à obtenir la restitution des avoirs de l’Inter-
handel situés aux États-Unis.

Les échanges de vues au sujet de l’Interhandel entre les autorités
suisses et américaines en 1945, 1946 et 1947 ont eu lieu dans le
cadre de la collaboration instituée entre elles antérieurement même
à l'Accord de Washington et précisée dans cet Accord. Les repré-
sentants de la Commission mixte et ceux de l'Office suisse de com-
pensation se communiquaient les résultats de leurs recherches et
investigations et discutaient leurs opinions au sujet de l’Interhandel
sans arriver à des conclusions définitives. C’est ainsi, par exemple,
que le procès-verbal de la séance de la Commission mixte du 8 sep-
tembre 1947 note:

« Les représentants de l'Office suisse de compensation déclarent
que leurs enquêtes ont donné seulement des résultats négatifs et

19
22 AFFAIRE DE L’INTERHANDEL (ARRÊT DU 21 III 59)

qu’ils attendent toujours que les Alliés fournissent leurs docu-
ments, documents que l'Office suisse de compensation est prêt à
discuter avec les experts alliés. »

Dans ces échanges de vues entre fonctionnaires alliés et suisses,
la Cour ne peut voir un différend déjà né entre gouvernements au
sujet de la restitution des avoirs que réclame l'Interhandel aux
États-Unis; les faits et les situations qui ont mené à un différend ne
sauraient être confondus avec le différend même; les documents
relatifs à cette collaboration des autorités alliées et suisses en vue
de la liquidation des biens allemands en Suisse sont sans pertinence
pour la solution de la question soulevée par la première exception
des États-Unis.

La première exception préliminaire doit donc être rejetée en ce
qui concerne la conclusion principale de la Suisse.

Dans la conclusion subsidiaire, la Suisse demande à la Cour de
dire et juger que les États-Unis sont tenus de soumettre le différend
à l'arbitrage ou à la conciliation.

En opposant son exception rafione temporis à la requête du Gouver-
nement suisse, le Gouvernement des États-Unis n’a pas distingué
entre la demande principale et la demande subsidiaire de la re-
quête. Or, il est évident que la demande subsidiaire, malgré son
étroite connexité avec la demande principale, constitue cependant
une demande distincte et séparée visant non pas le fond du différend
mais la procédure de son règlement.

Le point ici en litige est l'obligation du Gouvernement des États-
Unis de se prêter à l’arbitrage ou à la conciliation, obligation al-
léguée par la Suisse et niée par les États-Unis. Cette partie du
différend n’a pu s'élever que postérieurement à celle relative à la
restitution des avoirs de l’Interhandel aux Etats-Unis, parce que la
procédure proposée par la Suisse et rejetée par les États-Unis était
conçue comme un moyen de régler le premier différend. De fait, le
Gouvernement suisse a présenté pour la première fois cette propo-
sition dans sa note du 9 août 1956 et le Gouvernement des États-
Unis l’a rejetée par sa note du IT janvier 1957.

En ce qui concerne la conclusion subsidiaire de la Suisse, la pre-
mière exception préliminaire ne peut donc être retenue.

Deuxième exception préliminaire

D'après cette exception, le différend actuel, même s’il est postérieur
à la date de la déclaration des États-Unis, s’est élevé avant le
28 juillet 1948, date d’entrée en vigueur de la déclaration de la Suisse.
L’argument exposé dans les exceptions préliminaires est le suivant:

20
23. AFFAIRE DE L’INTERHANDEL (ARRET DU 21 III 59)

«La déclaration des Etats-Unis, qui est entrée en vigueur le
26 aotit 1946, contenait la clause limitant la compétence de la Cour
aux différends «qui s’éléveront à l’avenir », alors qu'il n’existe
aucune clause de ce genre dans la déclaration suisse qui est entrée
en vigueur le 28 juillet 1948. Mais ... le principe de réciprocité
exige qu’entre les Etats-Unis et la Suisse la compétence de la
Cour soit limitée aux différends nés aprés le 28 juillet 1948... Dans
le cas contraire, la juridiction obligatoire de la Cour aurait un
effet rétroactif. »

Il a été soutenu notamment, à propos des différends nés après le
26 août 1946 mais avant le 28 juillet 1048, que « La Suisse, en tant
que défenderesse, aurait pu invoquer le principe de réciprocité et
alléguer que, de même que les Etats-Unis ne sont pas tenus d’ad-
mettre la compétence de la Cour au sujet des différends ayant pris
naissance avant leur acceptation, la Suisse, elle non plus, ne peut
être tenue d'accepter la compétence de la Cour au sujet des diffé-
rends survenus avant son acceptation. »

La réciprocité en matière de déclarations portant acceptation de
la juridiction obligatoire de la Cour permet à une partie d’invoquer
une réserve à cette acceptation qu’elle n’a pas exprimée dans sa
propre déclaration mais que l’autre partie a exprimée dans la sienne.
Par exemple, la Suisse, qui n’a pas exprimé dans sa déclaration de
réserve vatione temporis, alors que les États-Unis n’ont accepté la
juridiction obligatoire que pour les différends postérieurs au
26 août 1946, pourrait, si elle était défenderesse, invoquer par réci-
procité contre les Etats-Unis la réserve américaine si les Etats-Unis
tentaient de porter devant la Cour un différend avec la Suisse qui
aurait pris naissance avant le 26 août 1946. Tel est l'effet de la
réciprocité en la matière. La réciprocité permet à l'État qui a
accepté le plus largement la juridiction de la Cour de se prévaloir
des réserves à cette acceptation énoncées par l’autre partie. Là
s'arrête l'effet de la réciprocité. Elle ne saurait autoriser un État,
en l'espèce les Etats- Unis, à se prévaloir d’une restriction dont
l’autre partie, la Suisse, n’a pas affecté sa propre déclaration.

La deuxième exception préliminaire doit donc être rejetée en ce
qui concerne la conclusion principale de la Suisse.

La constatation déjà faite que le différend relatif à l'obligation
des États-Unis de se prêter à l'arbitrage ou a la conciliation n’a pris
naissance qu’en 1957 conduit à rejeter la deuxième exception
préliminaire en ce qui concerne également la conclusion subsidiaire

de la Suisse.
*
* _ *
Quatrième exception préliminaire
Étant donné que la quatrième exception préliminaire des Etats-
Unis se rapporte à la compétence de la Cour en l'espèce, la Cour
Vexaminera avant la troisième exception, qui est une exception

21
24 AFFAIRE DE L’INTERHANDEL (ARRÊT DU 21 III 59)

d’irrecevabilité. Cette quatrième exception consiste en réalité en
deux exceptions de caractère différent et de portée inégale. La
Cour examinera d’abord la partie b) de cette exception.

Le Gouvernement des États-Unis soutient que «la Cour est
incompétente pour connaître ou décider de toute question soulevée
par la requête ou le mémoire du Gouvernement suisse concernant la
saisie et la rétention des actions sous séquestre de la General Aniline
and Film Corporation, pour le motif que ces mesures relèvent, selon
le droit international, de la compétence nationale des États-Unis ».

Pour contester devant la Cour la saisie et la rétention desdites
actions par les autorités des États-Unis, le Gouvernement suisse
invoque l'Accord de Washington et le droit international commun.

Pour déterminer si l'examen des titres ainsi invoqués échappe à la
compétence de la Cour pour le motif allégué par les Etats-Unis, la
Cour s’inspirera de ce qu’a fait la Cour permanente de Justice inter-
nationale en présence d’une contestation analogue dans son avis
consultatif sur les Décrets de nationalité promulgués en Tunisie et
au Maroc (Série B, n° 4). En conséquence, la Cour n'entend pas, en
la présente phase de la procédure, apprécier la validité des titres
invoqués par le Gouvernement suisse ni se prononcer sur leur
interprétation, ce qui serait aborder le fond du différend. Elle se
bornera à rechercher si les titres invoqués par le Gouvernement
suisse permettent la conclusion provisoire qu'ils peuvent être perti-
nents en l'espèce et, dans ce cas, à rechercher si les questions rela-
tives à la validité et à l’interprétation de ces titres sont des questions
de droit international.

En ce qui concerne la conclusion principale, à savoir que le Gou-
vernement des États-Unis est tenu de restituer les avoirs de l’Inter-
handel situés aux États-Unis, le Gouvernement suisse invoque
l’article IV de l'Accord de Washington. Le Gouvernement des
Etats-Unis soutient que cet Accord ne vise que les biens allemands
en Suisse et que l’article IV «est dénué de toute pertinence en
l'espèce ».

Par l'article IV de cet accord international, les Etats-Unis ont
assumé l'obligation de débloquer les avoirs suisses aux Etats-Unis.
Les Parties sont en désaccord sur la signification du mot « déblo-
quer » et des mots «avoirs suisses ». Interpréter ces termes est un
point de droit international et ce point affecte le fond de l'affaire.
Au présent stade de la procédure, il suffit à la Cour de constater que
l’article IV de l'Accord de Washington peut être pertinent pour la
solution du présent différend et que son interprétation relève du
droit international.

Le Gouvernement des États-Unis soutient que, d’après le droit
international, la saisie et la rétention de biens ennemis en temps de

22
25 AFFAIRE DE L’INTERHANDEL (ARRÊT DU 2I III 59)

guerre relèvent de la compétence nationale des États-Unis et ne
sont sujettes à aucun contrôle international. Toutes les autorités
et les décisions judiciaires citées par les États-Unis parlent de biens
ennemis, mais le problème est justement de savoir si les avoirs de
VInterhandel sont des biens ennemis ou neutres. En présence d’une
contestation formelle, fondée sur les principes du droit international,
de la part d’un État neutre qui prend fait et cause pour son ressor-
tissant, les États-Unis ne sont pas fondés à dire que leur décision
est définitive et ne saurait être contestée; c’est un problème qui,
malgré le caractère américain de la société dont l’Interhandel
détient les actions, doit être résolu à la lumière des principes et des
règles du droit international qui régissent les rapports entre les
belligérants et les neutres en temps de guerre.

Dans sa conclusion subsidiaire, le Gouvernement suisse demande
à la Cour de dire et juger que les Etats-Unis sont tenus de soumettre
le différend à l'arbitrage ou à la conciliation. Le Gouvernement
suisse invoque l’article VI de l'Accord de Washington ainsi conçu:
« S’il devait s'élever des divergences d'opinion au sujet de l’appli-
cation ou de l'interprétation de présent Accord et si ces divergences
ne pouvaient être résolues autrement, il serait fait appel à l’arbi-
trage. » [linvoque également le Traité d'arbitrage et de conciliation
conclu le 16 février 1931 entre la Suisse et les Etats-Unis. L'article I
de ce Traité dispose: « Tout différend, de quelque nature qu'il soit,
qui viendrait à s'élever entre les parties contractantes, sera, en
cas d’échec des procédés diplomatiques ordinaires, soumis à l’arbi-
trage ou à la conciliation, suivant ce que décideront alors les par-
ties contractantes. » L'interprétation et l’application de ces dispo-
sitions visant l'arbitrage ou la conciliation comportent des questions
de droit international.

La quatrième exception préliminaire dans sa partie 8) doit donc
être rejetée.

La partie a) de la quatrième exception tend à ce que la Cour se
déclare incompétente pour examiner la requête du Gouvernement
suisse pour le motif que la vente ou la disposition par le Gouverne-
ment des États-Unis des actions de la GÂF placées sous séquestre
comme biens ennemis «ont été définies par les États-Unis d’Amé-
rique, en vertu du paragraphe b) des réserves attachées à l’accep-
tation de la juridiction obligatoire de la Cour par les États-Unis,
comme relevant essentiellement de la compétence nationale des
États-Unis ». Les exceptions préliminaires déclarent que: « Ce refus
s ‘applique à toutes les questions soulevées dans la requête et le
mémoire de la Confédération suisse (y compris les questions soule-
vées par le Traité conclu entre la Suisse et les Etats-Unis en 1931 et

l'Accord de Washington de 1946)», mais elles ajoutent: «pour
autant que la décision prise au sujet de ces questions affecterait la
vente ou la disposition des actions ». Et immédiatement elles pré-
cisent: « Toutefois, la décision prise aux termes du paragraphe 0)

23
26 AFFAIRE DE L’INTERHANDEL (ARRÊT DU 21 III 59)

des réserves attachées à l'acceptation de la juridiction obligatoire
de la Cour par les États-Unis ne concerne que la vente ou la dispo-
sition des avoirs. » ;

En plaidoirie, l'agent des Etats-Unis a continué à soutenir que la
portée de la partie a) de la quatrième exception était limitée à la
vente et disposition des actions. En même temps, tout en insistant
sur le fait que la voie des recours internes était de nouveau ouverte
à l’Interhandel et qu’en attendant la décision définitive des tribu-
naux des États-Unis les actions litigieuses ne pouvaient pas être
vendues, il a déclaré à plusieurs reprises que la partie a) de la
quatrième exception a perdu toute importance pratique, qu'elle
«n’a plus guère qu’une portée académique » et qu’elle est « some-
what moot ». .

Bien que l’agent des Etats-Unis ait maintenu cette exception
jusqu’à la fin des plaidoiries, il apparaît à la Cour qu’ainsi présentée,
la partie a) de la quatrième exception ne s’applique qu’à la demande
du Gouvernement suisse relative à la restitution des avoirs de
l’Interhandel séquestrés aux Etats-Unis. Eu égard a la décision
de la Cour au sujet de la troisième exception préliminaire des Etats-
Unis, décision dont l'énoncé va suivre, il apparaît à la Cour que la
partie a) de la quatrième exception préliminaire est sans objet au
stade actuel de la procédure.

* 2

Troisième exception préliminaire

La troisième exception préliminaire demande à la Cour de se
déclarer «incompétente pour connaître ou décider des questions
soulevées par la requête et le mémoire du Gouvernement suisse,
pour le motif que l’Interhandel, dont le Gouvernement suisse
épouse la cause, n’a pas utilisé les recours internes dont il disposait
devant les tribunaux des États-Unis ».

Bien que visant la compétence de la Cour, cette exception doit
être considérée comme dirigée contre la recevabilité de la requête
du Gouvernement suisse. En effet, par sa nature, elle se présente
comme un moyen qui deviendrait sans objet au cas où serait remplie
la condition d’épuisement préalable des recours internes.

La Cour a indiqué dans quelles conditions le Gouvernement suisse,
partant de l'idée que l’Interhandel avait été définitivement
débouté devant les tribunaux des États-Unis, a cru pouvoir introduire
l'instance par sa requête du 2 octobre 1957. Cependant, la décision
rendue par la Cour suprême des Etats-Unis le 14 octobre 1957, à
la demande de l’Interhandel présentée le 6 août 1957, a accordé un
writ of certrorari et réintégré l’Interhandel dans ses droits de procé-
dure. Puis, l'arrêt de cette Cour en date du 16 juin 1958 a cassé la
décision de la Cour d’appel déboutant l’Interhandel de son action
et renvoyé l'affaire devant la District Court. L’Interhandel pouvait

24
27 AFFAIRE DE L’INTERHANDEL (ARRÊT DU 21 II 59)

désormais se prévaloir de nouveau des moyens prévus par le Trading
with the Enemy Act et chercher à obtenir la restitution de ses actions
par une procédure devant les tribunaux des États-Unis. Son action
est actuellement en cours devant les tribunaux des États-Unis.
La Cour doit tenir compte de la situation ainsi créée.

La règle selon laquelle les recours internes doivent être épuisés
avant qu'une procédure internationale puisse être engagée est une
règle bien établie du droit international coutumier ; elle a été géné-
ralement observée dans les cas où un État prend fait et cause pour
son ressortissant dont les droits auraient été lésés dans un autre
Etat en violation du droit international. Avant de recourir à la
juridiction internationale, il a été considéré en pareil cas nécessaire
que l’État où la lésion a été commise puisse y remédier par ses
propres moyens, dans le cadre de son ordre juridique interne.
Cette règle s'impose à plus forte raison quand les procédures inter-
nes sont en cours, comme c’est le cas pour l’Interhandel et quand
les deux actions, celle de la société suisse devant les tribunaux des
États-Unis et celle du Gouvernement suisse devant la Cour dans
sa conclusion principale, visent à obtenir le même résultat: la resti-
tution des avoirs de l’Interhandel séquestrés aux Etats-Unis.

Le Gouvernement suisse ne conteste pas la règle qui subordonne
l’action judiciaire internationale à l'épuisement préalable des
recours internes, mais il soutient que l’on est en présence d’un cas
où une dérogation à la règle est autorisée par la règle elle-même.

La Cour n’estime pas nécessaire de s'arrêter à l'affirmation du
Gouvernement suisse d’après laquelle «les États-Unis eux-mêmes
ont admis que VInterhandel avait épuisé les recours devant les
tribunaux américains ». Il est vrai que les représentants du Gouver-
nement des États-Unis avaient émis cette opinion à plusieurs
reprises et notamment dans l’aide-mémoire annexé à la note du
secrétaire d'État du 11 janvier 1957. Cette opinion reposait sur
une appréciation qui s’est révélée mal fondée. En réalité, la procé-
dure que l’Interhandel avait introduite devant les tribunaux des
États-Unis était alors en cours.

Cependant, le Gouvernement suisse oppose à la troisième excep-
tion d’autres considérations qu’il convient d'examiner.

En premier lieu, la règle ne s’appliquerait pas pour la raison que
la mesure dirigée contre l’Interhandel et considérée comme contraire
au droit international est une mesure prise non pas par une autorité
subalterne mais par le Gouvernement des États-Unis. Cependant, la
Cour doit attacher une importance décisive au fait que la législation
des Etats-Unis donne aux intéressés qui estiment qu’ils ont pu être
privés de leurs droits par les mesures prises en vertu du Trading
with the Enemy Act des remèdes adéquats pour la défense de leurs
droits contre le pouvoir exécutif.

25
28 AFFAIRE DE L’INTERHANDEL (ARRÊT DU 21 III 59)

Il a été également soutenu de la part du Gouvernement suisse
que, dans les procédures fondées sur le Trading with the Enemy Act,
les tribunaux des États-Unis ne sont pas en mesure de statuer selon
les règles du droit international et que la Cour suprême, dans sa
décision du 16 juin 1958, n’a fait aucune allusion aux nombreux
problèmes de droit international qui, selon l'avis du Gouvernement
suisse, constituent l’objet du présent litige. Mais la jurisprudence
américaine atteste que les tribunaux des États-Unis sont compé-
tents pour appliquer dans leurs décisions le droit international
quand il y a lieu. Dans le cas actuel, quand l'affaire a été soumise
à la Cour, la procédure qui s'était déroulée devant ces tribunaux
n'avait pas atteint le stade de la discussion au fond, où les consi-
dérations de droit international auraient pu être utilement invo-
quées.

Les Parties ont discuté la question de la force obligatoire pour les
tribunaux des États-Unis des actes internationaux qui, selon la
pratique des États-Unis, constituent la catégorie des accords appe-
lés Executive Agreements ; l'Accord de Washington appartiendrait
à cette catégorie. Au stade actuel de l'affaire, la Cour n'a pas à
exprimer d'opinion à ce sujet. D’autre part, on ne saurait, avant la
décision définitive des tribunaux nationaux, prévoir la base qu'ils
adopteront pour leur jugement.

Enfin, le Gouvernement suisse a insisté tout particulièrement sur
l'argument d’après lequel la conclusion principale de la Suisse se
caractérise comme une demande d'exécuter la décision rendue le
5 janvier 1948 par l'Autorité suisse de recours et fondée sur l’Accord
de Washington, décision considérée par ce Gouvernement comme
décision judiciaire internationale. « Quand une décision internatio-
nale n’a pas été exécutée, il n° y a pas de juridictions internes a
épuiser, car le dommage a été causé directement à l’État lésé. » Il a en
conséquence soutenu que l’inexécution de cette décision par les
États-Unis constitue une violation directe du droit international,
lésant immédiatement les droits de la Suisse en sa qualité d’État
demandeur. La Cour observe en premier lieu qu’exécuter une dé-
cision, c’est mettre en exécution le dispositif de celle-ci. Or, dans le
dispositif de sa décision, l'Autorité suisse de recours « Arrête: 1) le
recours est admis et la décision soumettant la recourante au blocage
des biens allemands en Suisse est annulée. » La décision de l’Au-
torité suisse de recours porte sur le déblocage des avoirs de l’Inter-
handel en Suisse; la demande suisse a pour objet la restitution des
avoirs de l’Interhandel aux États-Unis. Sans préjuger la valeur des
arguments que le Gouvernement suisse cherche ou chercherait à
tirer de cétte décision, la Cour se borne à constater que lesdits argu-
ments n’enlévent pas au différend qui lui est soumis le caractère
d'un différend dans lequel le Gouvernement suisse se présente
comme épousant la cause de son ressortissant, l’Interhandel, en vue
d'obtenir la restitution à cette société d’avoirs séquestrés par le
Gouvernement des États-Unis. C’est précisément là une situation

26
29 AFFAIRE DE L’INTERHANDEL (ARRÊT DU 21 III 59)

qui donne lieu à l’application de la règle de l'épuisement des recours
internes.

Pour toutes ces raisons, la Cour retient la troisième exception
préliminaire en ce qui concerne la conclusion principale de la Suisse.

Dans sa demande subsidiaire, le Gouvernement suisse prie la
Cour de se déclarer compétente pour décider si les États-Unis sont
tenus de soumettre le différend à l'arbitrage ou à la conciliation.
Le Gouvernement des Etats-Unis soutient que cette demande,
sans être identique à la demande principale, tend au même but,
à savoir la restitution des avoirs de l’Interhandel aux Etats-Unis,
et que pour ce motif la troisième exception s’y applique également.
Il soutient que la règle de l’épuisement des recours internes s’appli-
que à chacune des conclusions principales et subsidiaires qui solli-
citent de la Cour «un arrêt déclarant qu'un autre tribunal inter-
national est compétent pour trancher cette même question, bien
qu’elle fasse actuellement et simultanément l’objet d’une procédure
active devant les juridictions des États-Unis ».

La Cour estime qu’un seul et même intérêt, celui de l’Interhandel
qui a dicté à celle-ci l'introduction et la reprise d’une procédure
devant les tribunaux des États-Unis, a conduit le Gouvernement
suisse à entamer une procédure internationale. Cet intérêt est
à la base de la présente réclamation et devrait déterminer la portée
de l’action intentée devant la Cour par le Gouvernement suisse,
dans sa forme subsidiaire aussi bien que dans sa forme principale.
D'autre part, les motifs sur lesquels se fonde la règle de l'épuisement
des recours internes sont les mêmes qu'il s’agisse d’une cour inter-
nationale, d’un tribunal arbitral ou d’une commission de concilia-
tion. Dans ces conditions, la Cour estime que toute distinction en
ce qui concerne la règle de ’épuisement des recours internes entre
les diverses demandes ou entre les diverses juridictions est sans
fondement.

Elle retient donc la troisième exception préliminaire en ce qui
concerne également la conclusion subsidiaire de la Suisse.

Par ces motifs,

La Cour,

par dix voix contre cinq,
rejette la premiere exception préliminaire du Gouvernement des
Etats-Unis d’Amérique;

a l’unanimité,
rejette la deuxième exception préliminaire ;

par dix voix contre cinq,
dit qu'il n’y a pas lieu de prononcer sur la partie a) de la quatrième
exception préliminaire ;

27
30 AFFAIRE DE L'INTERHANDEL (ARRÊT DU 21 II 59)

par quatorze voix contre une,
rejette la partie b) de la quatrième exception préliminaire ;

par neuf voix contre six,
retient la troisième exception préliminaire et déclare irrecevable
la requête du Gouvernement de la Confédération suisse.

Fait en français et en anglais, le texte français faisant foi, au
Palais de la Paix, à La Haye, le vingt et un mars mil neuf cent
cinquante-neuf, en trois exemplaires, dont l’un restera déposé aux
archives de la Cour et dont les autres seront transmis respective-
ment au Gouvernement de la Confédération suisse et au Gouverne-
ment des Etats-Unis d'Amérique.

Le Président,
(Signé) Helge KLAESTAD.

Le Greffier adjoint,
(Signé) GARNIER-COIGNET.

M. BASDEVANT, juge, declare souscrire à la décision d’irrece-
vabilité de la requête énoncée dans le dispositif de l'arrêt mais il
ajoute que sa conviction sur ce point s’est formée en suivant une
voie qui, à certains égards, diffère de celle suivie par la Cour.
S’inspirant des dispositions du Statut et du Règlement, il a pensé
que, pour apprécier la valeur des exceptions soulevées, il devait
s'attacher à l’objet du différend, non à telle ou telle demande
présentée à l’occasion du différend. Objet du différend et objet
de la demande sont expressément distingués dans l’article 32, para-
graphe 2, du Règlement. En conséquence, il s’est attaché à l’énon-
ciation de la requête portant que celle-ci soumet à la Cour le dif-
férend se rapportant « à la restitution par les États-Unis des avoirs »
de l’Interhandel. Cette indication de l’objet du différend, confirmée
par l'examen de la correspondance, fait apparaître l’ampleur
de celui-ci, montre qu’il ne se limite pas à ce qui a pu être débattu
à un certain moment entre les deux Gouvernements, éclaire en consé-
quence sur la date de naissance du différend entre ceux-ci. Il a été
conduit par là à constater que le différend visé par la requête n'a
pris naissance qu'après le 28 juillet 1948, constatation de fait suffi-
sante pour justifier le rejet des deux premières exceptions préli-
minaires.

28
31 AFFAIRE DE L’INTERHANDEL (ARRÊT DU 21 UI 59)

L'objet du différend lui est apparu comme justifiant, en l'espèce,
l'exigence de l'épuisement préalable des recours internes pour ce
motif que si, par ceux-ci, l’Interhandel obtient satisfaction, l’objet
du différend s’évanouit. Il s’est abstenu de compliquer le problème
en s’attachant à telle ou telle demande pouvant être présentée
à l’occasion du différend indiqué par la requête. Examinant si, en
fait, les recours internes ont été épuisés, il s’est largement inspiré
des données de fait relevées dans l’arrêt. Il a tenu compte aussi
de quelques autres: le fait qu'à la date de l’aide-mémoire du
II janvier 1957 un appel de l’Interhandel était pendant devant les
tribunaux américains, la mention par le co-agent suisse (audience du
12 octobre 1957) de la demande adressée à la Cour suprême avec ce
commentaire que cette demande aboutirait, elle aussi, à une décision
négative, enfin la mention, dans les motifs de l'ordonnance de la
Cour du 24 octobre 1957, d’une instance judiciaire actuellement
pendante aux Etats-Unis.

Comme l'effet attendu d’un arrêt sur exception préliminaire est
de déterminer si la procédure sur le fond sera ou non reprise, il
aurait pu accepter de voir la Cour se borner à statuer sur la troisième
exception qu’elle a retenue. La requête étant déclarée irrecevable,
il est mis fin par là à l'instance et toutes autres questions qui s’y
rattachaient ne se posent plus. Il a cru néanmoins qu'il était de
son devoir de suivre la Cour dans l'examen des autres points par
elle retenus et, sur ces points, il souscrit au dispositif de l'arrêt.

M. KOJEVNIKOv, juge, déclare se rallier à l'arrêt de la Cour en ce
qui concerne les première, deuxième, troisième et quatrième a)
exceptions préliminaires du Gouvernement des États-Unis. Cepen-
dant, il ne peut se rallier aux motifs de l’arrêt visant la deuxième
exception préliminaire car, à son avis, l'arrêt aurait dû être basé
non sur la question de la réciprocité, qui est d’une très grande
importance, mais sur les circonstances de fait qui prouvent que la
nature juridique du différend entre le Gouvernement suisse et le
Gouvernement des États-Unis n’a été nettement définie qu'après
le 28 juillet 1948, date de l'entrée en vigueur de la déclaration
suisse.

Ensuite, M. Kojevnikov est d’avis que la troisième exception
aurait dû être retenue par la Cour, non seulement comme un moyen
visant la recevabilité de la requête, mais également en ce qui
concerne la compétence de la Cour.

Enfin, il estime que la quatrième b) exception préliminaire, vu
son contenu, n'aurait pas dû être rejetée mais, dans le cas présent,

29
32 AFFAIRE DE L’INTERHANDEL (ARRÊT DU 21 III 59)

aurait dû être jointe au fond si la Cour n'avait pas retenu la
troisième exception.

M. CARRY, juge ad hoc, déclare regretter de ne pouvoir souscrire
aux décisions prises par la Cour sur la troisième et la quatrième
exceptions partie a) du Gouvernement des Etats-Unis. Il déclare
se rallier d’une façon générale à l’opinion dissidente du Président
Klaestad.

Il estime qu’en tout cas la troisième exception n'aurait pas dû
être retenue en tant qu'elle était opposée à la demande subsidiaire du
Gouvernement suisse relative à l'arbitrage ou à la conciliation. I!
considère que cette demande était nettement distincte de la demande
principale, car elle ne visait pas le fond du différend mais simple-
ment la procédure de son règlement. Par elle, la Cour était invitée
à se prononcer uniquement sur l’arbitrabilité du tige, mais non
sur l'obligation des États-Unis de restituer les avoirs d’Interhandel.
Cette seconde question était de la compétence exclusive de la
juridiction à saisir. M. Carry en déduit que la règle relative à
l'épuisement des recours internes ne s’appliquait pas à la demande
subsidiaire du Gouvernement suisse, car, par celle-ci, l'État deman-
deur tendait à obtenir devant la juridiction internationale un résul-
tat différent de celui que tend à obtenir Interhandel devant
les tribunaux américains. Le problème de l'épuisement des recours
internes ne pouvait se poser, éventuellement, que devant le tribunal
arbitral saisi: la Cour ne pouvait, à son avis, empiéter sur la com-
pétence de celui-ci.

MM. Hackwortu, Cérpova, WELLINGTON Koo et Sir Percy
SPENDER, juges, se prévalant du droit que leur confère l’article 57
du Statut, joignent à l’arrét les exposés de leur opinion individuelle.

M. ZaFRULLA KHAN, Vice-Président, déclare se rallier à l’opimion
de M. Hackworth.

MM. KLAESTAD, Président, WINIARSKI, ARMAND-UGoN, Sir
Hersch LAUTERPACHT et M. SPIROPOULOS, juges, se prévalant du
droit que leur confère l’article 57 du Statut, joignent à l'arrêt les
exposés de leur opinion dissidente.

{Paraphé) H. K.
(Paraphé) G.-C.

30
